App*636eal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 2000, which, inter alia, dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed on May 19, 1992, an Administrative Law Judge (hereinafter ALJ) ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not capable of working. Claimant appealed to the Unemployment Insurance Appeal Board by written notice dated November 30, 1999. A hearing before the Board was then held for the purpose of considering the timeliness of claimant’s appeal. Claimant admitted that the ALJ’s decision did reach him shortly after it was mailed but he failed to read the portion of the decision explaining his appeal rights. Inasmuch as claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal. This appeal followed.
We have reviewed claimant’s arguments and, given the evidence in the record and the permissible inferences that can be drawn therefrom, we find no reason to disturb the Board’s decision dismissing claimant’s appeal as untimely (see, Matter of Dunn [Commissioner of Labor], 272 AD2d 745; Matter of Foley [Commissioner of Labor], 252 AD2d 712). Thus, claimant’s arguments relating to the underlying merits of the denial of his application for unemployment insurance benefits are not properly before this Court for its consideration (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Cardona, P. J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.